Citation Nr: 0720530	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a tooth condition, 
characterized as dental tooth disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the RO in Columbia, South 
Carolina.

In May 2006, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  During the hearing the veteran's representative 
made a motion to advance the veteran's case on the docket, 
due to age.  The motion was granted by the undersigned VLJ 
and the veteran's case was advanced on the docket.  38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has varicose veins.

2.  The medical evidence of record does not show the veteran 
currently has a back disorder that is related to any disease 
or injury during service.

3.  The veteran does not have a chronic dental disability 
that was incurred in combat, due to trauma, or as a prisoner-
of-war.




CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  A back disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

3.  A chronic dental disability, for compensation purposes, 
was not incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims.  This is evident from letters sent to him in January 
2005 and May 2006.  The letters specifically told him that VA 
needed specific information to show his entitlement to 
service connection, indicated what supporting evidence VA was 
responsible for obtaining, the information and evidence he 
was expected to provide, and the January 2005 letter, in 
particular, indicated that if he had any additional 
information or evidence that would support his claims he 
should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
January 2005 letter was sent prior to the initial 
adjudication in March 2005.  And in the September 2005 
statement of the case (SOC), the claim was readjudicated 
based on any additional evidence that had been received since 
the initial rating decision in question.  Consequently, the 
Board finds there was no error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

That May 2006 letter contained information concerning the 
downstream disability rating and effective date elements of 
the veteran's claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issues on appeal that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.

Pertinent Laws and Regulations
Service connection - in general

In general, service connection may be granted for disability 
resulting from an injury sustained or a disease contracted 
during active military service or for aggravation of a pre-
existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 
3.303(a), 3.306.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.   Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Varicose Veins - Analysis

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to varicose veins.  
Despite a VCAA request from the RO, the veteran has not 
submitted any evidence showing a current diagnosis and/or 
treatment for varicose veins.  

As already alluded to, it is now well-settled that in order 
to be considered for service connection, a claimant must 
first have evidence of the disability alleged (i.e., a 
medical diagnosis confirming he has the condition in 
question).  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); and Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

To the extent the veteran, himself, contends he has varicose 
veins, it is equally now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset, or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In the absence of a diagnosis of varicose veins, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The veteran's claim fails on this basis 
alone.

But even were the Board to presume, for the sake of argument, 
the veteran currently has varicose veins, there still is no 
medical evidence showing that his varicose veins, noted at 
the time of his entrance examination in July 1943, were 
aggravated by active military service.  So although Hickson 
element (2) would be satisfied, he nonetheless would not 
satisfy Hickson element (3), requiring this medical nexus.

And he cannot establish this cause-and-effect relationship 
himself.  See Espiritu and § 3.159(a)(1).  See also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus ....).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for varicose veins.  The benefit sought on appeal 
is accordingly denied as there is no reasonable doubt 
concerning this to resolve in his favor.  38 C.F.R. § 3.102, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Disability - Analysis

With respect to Hickson element (1), current disability, a 
private medical record dated in November 2004 reflected 
complaints of left lower back pain.  The diagnosis was left 
lower back pain with sciatica.  Therefore, element (1) has 
been met.  That said, however, it is important to point out 
that pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).

The veteran stated that while in the service his military 
occupational specialty was that of a tail gunner and he flew 
22 combat missions on a B-24 aircraft.  He alleged that his 
back injury resulted from hard landings, wearing heavy 
equipment, carrying heavy ammunition and being jolted about 
while in an aircraft (Hr'g. Tr., pgs. 6-7).  He reported that 
he sought treatment once while in service when he was at a 
base infirmary in England.  However, his service medical 
records (SMRs) are completely silent for any clinical 
findings pertaining to a back disorder.  Moreover, the first 
medical evidence of record showing treatment for a low back 
disability is dated in 2004, 59 years after the veteran's 
discharge from service.

Even assuming arguendo that the veteran did sustain a back 
injury in service and was treated at a base infirmary in 
England, there is no competent evidence linking a current 
back disability to those injuries.  The record is silent for 
any medical evidence of a link between a low back disability 
and an in-service disease.  Additionally, the veteran has not 
submitted a medical opinion in support of a nexus between a 
low back disability and an in-service disease.  Therefore, 
Hickson element (3) has not been satisfied.  

The only evidence suggesting a correlation between the 
veteran's back disorder and an in-service injury comes in the 
way of his own unsubstantiated allegations.  It is well 
established, however, that a layman without medical training, 
such as the veteran, is not competent to provide nexus 
evidence; instead, this requires medical knowledge and 
training.  See Espiritu, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  The benefit sought on appeal 
is accordingly denied as there is no reasonable doubt 
concerning this to resolve in his favor.  38 C.F.R. § 3.102, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Dental Condition - 
Pertinent Laws and Regulations

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).

The following will not be service-connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Dental Condition - Analysis

Here, the veteran's SMRs are absent any findings of a 
traumatic dental injury.  Dental examinations conducted in 
June 1944, September 1944, November 1944, and January 1945, 
indicated the veteran had multiple dental caries and suffered 
from pulpitis and pitis.  His October 1945 separation 
examination noted that four teeth (#8 and #13 on the right, 
and #8 and #15 on the left) were missing.  A May 1947 VA 
Application for Out-Patient Treatment, noted that in May 1944 
and May 1945 the veteran had eight teeth filled and two teeth 
extracted.  

The veteran noted receiving dental treatment during service 
which he described as mostly fillings due to cavities (Hr'g. 
Tr., pg. 13).  But this allegation, still does not provide a 
basis for granting his claim.  Although the veteran received 
dental treatment in service, VA's General Counsel has held 
that dental treatment of teeth, even extractions, during 
service does not constitute dental trauma.  See VAOPGCPREC 5-
97 (Jan. 22., 1997; corrected on February 25, 1997).  As 
mentioned, the Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  38 U.S.C.A. § 7104(c).  Therefore, service 
connection for compensation purposes cannot be granted merely 
due to the need for treatment of teeth (or a tooth) while on 
active duty, as that type of treatment in service was not 
tantamount to dental trauma.  

With there being no evidence of any trauma in service, or the 
existence of a dental condition other than several teeth 
receiving amalgamations, two teeth being extracted, and 
pulpitis, there simply is no basis upon which to establish 
service connection for compensation purposes.  In view of 
this, the veteran has not presented a legal claim for a VA 
benefit, and his appeal must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a tooth condition, 
characterized as dental tooth disease is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


